Citation Nr: 0315006
Decision Date: 07/07/03	Archive Date: 08/07/03

DOCKET NO. 95-18 350               DATE JUL 07, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for a stomach disorder to
include stomach and gastrointestinal conditions due to undiagnosed
illness.

2. Entitlement to service connection for joint pain of the knees,
elbows, and back due to undiagnosed illness.

3. Entitlement to service connection for headaches, to include
headaches due to undiagnosed illness.

4. Entitlement to service connection for dizziness due to
undiagnosed illness.

5. Entitlement to service connection for a sleep disorder, to
include sleep disturbance, fatigue and memory loss due to
undiagnosed illness.

6. Entitlement to service connection for impotence, to include
impotence due to undiagnosed illness.

7. Entitlement to service connection for a breathing disorder, to
include breathing problems due to undiagnosed illness.

8. Entitlement to service connection for posttraumatic stress
disorder.

9. Entitlement to an increased rating for service-connected
residuals of a left knee injury, currently rated as 10 percent
disabling for residuals of meniscectomy and 10 percent disabling
for left knee arthritis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from March 1977 to March
1980 and from December 1990 to May 1991. He served in the Southwest
Asia Theater of operations from January to May 1991.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from two rating decisions by the Department of Veterans
Affairs (VA) Columbia, South Carolina, Regional Office (RO). A
March 1994 rating decision denied entitlement

- 2 -

to service connection for a stomach condition, headaches, a
sleeping disorder, breathing problems, and impotence. A rating
decision in November 1997 denied entitlement to service connection
for a stomach and gastrointestinal condition; joint pains of the
knees, elbows and back; headaches; dizziness; sleep disturbance;
fatigue and memory loss; impotence; and, breathing problems,
claimed due to undiagnosed illness or illnesses. The November 1997
rating decision also denied service connection for posttraumatic
stress disorder (PTSD) and denied an increased rating for service-
connected residuals of a left knee injury.

In August 1998 and in January 2000, the veteran testified before an
RO hearing officer.

In March 1999, the Board remanded the case to the RO for additional
development. The Board also requested that the RO issue a statement
of the case with respect to the issued of an increased rating for
the left knee and for service connection for PTSD. The RO
accomplished this in September 1999 and thereafter the veteran
perfected his appeal of those two issues.

The veteran requested a hearing before a member of the Board and a
hearing was scheduled. The Board notified the veteran in a letter
sent to his last known address that a hearing had been scheduled
for February 2003. The record reflects that the veteran failed to
report for the hearing, although the RO notification letter has not
been returned by the United States Postal Service as undeliverable.
The veteran has not explained his failure to report or requested
rescheduling of the hearing. Under these circumstances, the Board
deems the hearing request to be withdrawn. 38 C.F.R. 20.702(d)
(2002).

In a January 2001 rating decision, the RO denied service connection
for diabetes mellitus. The claims file does not reflect that the
veteran disagreed with that decision; however, in a January 2002
rating decision, the RO again denied service connection for
diabetes mellitus. Although no notice of disagreement was received
and no statement of the case was issued, in February 2002 the RO
issued a supplemental statement of the case announcing the issue of
service connection for diabetes mellitus. In an October 2002
written presentation, the veteran's

- 3 -


representative argued for service connection for diabetes mellitus.
The Board accepts this as a notice of disagreement to the denial of
service connection for diabetes mellitus. As no statement of the
case has been issued, this is referred to the RO for appropriate
action. A supplemental statement of the case may not be used to
announce an issue not addressed in a statement of the case. See 38
C.F.R. 19.31.

FINDINGS OF FACT

1. A diagnosis of PTSD related to active service has been given

2. The veteran's PTSD stressor is corroborated by independent
evidence.

3. Status post removal of the left knee meniscus is currently
manifested by nearly full range of motion with considerable pain at
the limits of motion, occasional locking, swelling, instability,
and tenderness of the knee joint.

4. There is X-ray evidence of severe left knee joint degenerative
arthritis.

5. Additional left knee functional impairment due to such symptoms
as pain on movement including flare-ups is shown.

CONCLUSIONS OF LAW

1. PTSD was incurred in active service. 38 U.S.C.A. 1110, 1131,
5107 (West 2002); 38 C.F.R. 3.303, 3.304 (2002).

2. The criteria for a schedular rating higher than 10 percent for
left knee instability are not met. 38 U.S.C.A. 1155, 5107 (West
2002); 38 C.F.R.  4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a,
Diagnostic Codes 5257, 5258, 5259 (2002).

- 4 -

3. The criteria for a separate 20 percent schedular rating for left
knee arthritis are met. 38 U.S.C.A. 1155, 5107 (West 2002); 38
C.F.R. 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a , Diagnostic Codes
5003, 5010, 5260, 5261 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A. PTSD

The veteran requested service connection for PTSD in March 1995,
claiming that it resulted from service in Southwest Asia. His:
reported that he saw a soldier shoot himself, heard constant sounds
of Patriot missiles intercepting enemy weapons, and saw a Patriot
missile intercept a SCUD missile about 150 feet away.

A May 1995 VA PTSD examination report reflects that the veteran
served as a hospital unit maintenance man at King Khalid Military
Compound (KKMC) in Saudi Arabia. The PTSD examiner interviewed the
veteran in depth and concluded with. "It is my impression that this
veteran is suffering from dysthymia and posttraumatic stress
disorder. It will be important in the future to rule out
generalized anxiety disorder in this patient". The examiner listed
the criteria for PTSD and explained why the veteran met each
criterion.

In February 1996, the RO denied the claim on the basis of no
corroboration of a stressful event.

In August 1997, the RO received records from the U.S. Army. These
records, including those of enemy SCUD activity in Southwest Asia
during 1991, confirm that many SCUD missiles impacted on or near
KKMC during the time that the veteran served there. Moreover, on
February 14, 1991, one person was listed as killed at KKMC by a
SCUD missile. Several service members were killed by SCUD attacks
at other locations.

5 -

In November 1997, the RO again denied service connection for PTSD
on the basis that no stressor was confirmed by corroborating
evidence.

The veteran underwent a VA mental disorder examination in July
1999. The report contains an Axis I diagnosis of PTSD first, and
dysthymic disorder second. The RO again denied the claim in a
September 1999 issued rating decision on the basis of no
confirmation of a stressor.

In January 2000, the veteran testified before an RO hearing officer
that as a mechanic he was personally subjected to indirect fire
from an enemy force. He testified that debris from the enemy
weapons fell in the vicinity and that his life was in danger at all
times from these attacks. In January 2002, the RO notified the
veteran that his claim for service connection for PTSD had been
reopened but that the evidence lacked a diagnosis of PTSD or a
verified stressor.

B. Increased rating for the Left Knee

In 1981, the RO granted service connection for residuals of a left
knee injury, which was rated 30 percent disabling from March 1980
and 10 percent disabling from October 1982. In May 1989, the
veteran requested an increased rating and again in September 1991,
the veteran requested an increased rating. In November 1991, the RO
denied the claims.

The veteran underwent a VA joints examination in August 1997. The
veteran complained of daily left knee pain with occasional swelling
but no laxity. The examiner noted two well-healed surgical scars
consistent with lateral meniscectomy and some soft tissue repair.
Left knee range of motion was to 135 degrees of flexion with pain
at full extension. There was marked crepitus but no effusion. The
patella was normal and muscle strength was full. There was mild
lateral cruciate ligament laxity and mild medial cruciate ligament
laxity. X-rays showed marked degenerative changes, severe bone
spurring, and marked decreased knee joint spacing. The patella had
osteophytes on both sides. The examiner concluded that

- 6 -

the meniscus had been removed, that the left knee had moderate to
severe arthritis, and that the joint would need replacement in the
near future. The examiner agreed that the knee was painful.

In a November 1997 rating decision, the RO continued a 10 percent
rating for the left knee under Diagnostic Code 5010-5259.

According to a July 1999 VA general medical examination report, the
left knee surgical scars were well healed. Full range of motion in
flexion and extension with crepitus was noted. Gradually increasing
pain was reported, although there was no laxity or effusion. The
veteran needed help to squat due to left knee pain. X-rays showed
a worsening joint disease since previous X-rays.

In a September 1999 rating decision, the RO continued a 10 percent
rating.

In a substantive appeal filed in September 1999, the veteran
reported that he currently took nabumetone, 500 mg, for knee pain,
which did not help, and that his doctor had recommended another
operation.

In January 2000, the veteran testified that his left knee had
worsened and that he took arthritis medication. He testified that
the left knee swelled occasionally, that it gave way and locked
occasionally, that he could feel it grind, that he had a
prescription for a knee brace, that it had limited motion, and that
it caused trouble at work where he climbed on and off buildings.

In a March 2000 rating decision, the RO appears to have assigned a
separate 10 percent rating for left knee arthritis under Diagnostic
Code 5010 effective from August 30, 1997. The RO recorded the
residuals of removal of meniscus under Diagnostic Code 5259 and
continued a 10 percent rating.

An October 2000 VA outpatient treatment report reflects that the
veteran reported locking of the left knee that caused him to fall
occasionally. The veteran reported that he had a knee brace and a
prescription to replace the brace but never obtained an appointment
to do this. As a safety measure, he was issued a straight cane to
be

- 7 -

held on the right. His gait was slow with anterior-posterior shift
to the left and his left shoulder was low. A January 2001 report
notes that he took nabumetone, 500 mg, for knee pain and flat feet.

II. VCAA

During the pendency of this appeal, the VCAA was signed into law.
See 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West
2002); 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326)(2002). The VCAA
and the implementing regulations are liberalizing and are therefore
applicable to the issues on appeal. See Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991).

The VCAA and the implementing regulations essentially eliminate the
requirement that a claimant submit evidence of a well-grounded
claim, and provide that VA will assist a claimant in obtaining
evidence necessary to substantiate a claim but is not required to
provide assistance to a claimant if there is no reasonable
possibility that such assistance would aid in substantiating the
claim. The VCAA requires VA to notify the claimant and the
claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
(i.e., to VA) that is necessary to substantiate the claim. VA is to
specifically inform the claimant and the claimant's representative,
if any, of which portion, if any, of the evidence is to be provided
by the claimant and which part, if any, VA will attempt to obtain
on behalf of the claimant. Quartuccio v. Principi, 16 Vet. App.
183, 187 (2002).

In Karnas, supra, the United States Court of Appeals for Veterans
Claims (hereinafter referred to as the Court) held that where a law
or regulation changes after a claim has been filed or reopened but
before the administrative or judicial appeal process has been
concluded, the version most favorable to the veteran should and
will apply unless Congress provides otherwise or permits the
Secretary to do otherwise. The Court has also held that where a
Board decision addresses a question that had not been addressed by
the RO, it must consider whether the claimant has been given
adequate notice of the need to submit evidence or argument on that
question and an opportunity to submit such evidence and argument
and to

- 8 -

address that question at a hearing, and, if not, whether the
claimant has been prejudiced thereby. Bernard v. Brown, 4 Vet. App.
384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its
consideration of these claims pursuant to this new legislation and
implementing regulations insofar as VA has met all notice and duty
to assist obligations under the new law and regulation. The RO has,
by rating actions, statements of the case, and supplemental
statements of the case, advised the veteran of the evidence
considered in connection with the claims, and what evidence that is
potentially probative or not probative of the claims and of the
pertinent laws and regulations governing service connection for
PTSD and for evaluation of residuals of a left knee injury. 38
C.F.R. 3.159(b)(1), (e). The RO has attempted to obtain, and has
associated with the claims file, all pertinent service records, VA
medical records, and the private medical records identified by the
veteran.

The Board emphasizes that by letter dated in May 2001, the RO
notified the veteran of the provisions of the VCAA and its
potential impact on his claims, allowing him an additional period
of time in which to present evidence and/or argument in support of
the appeal. In that letter, the RO offered to assist the veteran in
obtaining any necessary medical evidence and also notified the
veteran that he could obtain and submit that evidence himself. That
notice satisfies VA's duty to inform the veteran as to what
additional information he could submit and what, if any, evidence
VA will obtain for him. Quartuccio, supra.

III. Legal Analysis

A. PTSD

In order to establish service connection for a disability, the
evidence must show that it resulted from a disease or injury
incurred in or aggravated by active service. 38 U.S.C.A. 1110, 1131
(West 2002); 38 C.F.R. 3.303 (2002). In addition, service
connection for PTSD is subject to additional requirements.

- 9 -

Service connection for PTSD also requires medical evidence
diagnosing the condition in accordance with 38 C.F.R. Sec.
4.125(a); a link, established by medical evidence, between current
symptoms and an in-service stressor; and credible supporting
evidence that the claimed in-service stressor occurred. If the
evidence establishes that the veteran engaged in combat with the
enemy, and the claimed stressor is related to that combat, his lay
testimony--alone--may establish the occurrence of the claimed in-
service stressor in the absence of clear and convincing evidence to
the contrary, and provided that the claimed stressor is consistent
with the circumstances, conditions, or hardships of his service. 38
C.F.R. 3.304(f) (2002); see also Cohen v. Brown, 10 Vet. App. 128
(1997).

In this case, there is a valid diagnosis of PTSD that is clearly
related to fear of SCUD attacks during active military service. 
Although the RO denied the claim on the basis of no confirmed
stressor, the Army has provided records of enemy SCUD missiles
directed toward KKMC where the veteran was stationed. Thus, the
claimed stressor is corroborated by independent evidence. No
further analysis to determine whether the veteran is a combat
veteran is necessary in this case because the regulatory
requirements for service connection have been met. Service
connection for PTSD is granted.

B. Increased Rating for the Left Knee

Disability evaluations are determined by comparing present
symptomatology with the criteria set forth in VA's Schedule for
Rating Disabilities, which is based on average impairment in
earning capacity. See 38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part
4 (2002). When a question arises as to which of two ratings apply
under a particular diagnostic code, the higher evaluation is
assigned if the disability more closely approximates the criteria
for the higher rating; otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7. After careful consideration of the
evidence, any reasonable doubt remaining is resolved in favor of
the veteran. 38 C.F.R. 4.3. The veteran's entire history is
reviewed when making disability evaluations. 38 C.F.R. 4.1;
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). Where
entitlement to compensation has already been established and an
increase in the disability rating is at issue, the present level of
disability is of primary concern.

- 10-

The regulations do not give past medical reports precedence over
current findings. See Francisco v. Brown, 7 Vet. App. 55, 58
(1994).

VA regulations also require that disability evaluations be based
upon the most complete evaluation of the condition that can be
feasibly constructed with interpretation of examination reports, in
light of the whole history, so as to reflect all elements of
disability. The medical as well as industrial history is to be
considered, and a full description of the effects of the disability
upon ordinary activity is also required. Functional impairment is
based on lack of usefulness and may be due to pain, supported by
adequate pathology and evidenced by visible behavior during motion.
Many factors are for consideration in evaluating disabilities of
the musculoskeletal system and these include pain, weakness,
limitation of motion, and atrophy. Crepitation within the joint
structure should be noted carefully as points of contact that are
diseased. Painful motion with joint or periarticular pathology that
produces disability warrants at least the minimum compensable
rating for the joint. 38 C.F.R. 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that in
evaluating a service-connected disability, the Board erred in not
adequately considering functional loss due to pain under 38 C.F.R.
4.40 and functional loss due to weakness, fatigability,
incoordination or pain on movement of a joint under 38 C.F.R. 4.45.
The Court also held that a diagnostic code based on limitation of
motion does not subsume 38 C.F.R.  4.40 and 4.45 and that the rule
against pyramiding set forth in 38 C.F.R. 4.14 does not forbid
consideration of a higher rating based on a greater limitation of
motion due to pain on use, including use during flare-ups. The
Court remanded the case to the Board to obtain a medical evaluation
that addressed whether pain significantly limits functional ability
during flare-ups or when the joint is used repeatedly over a period
of time. The Court also held that the examiner should be asked to
determine whether the joint exhibited weakened movement, excess
fatigability or incoordination; if feasible, these determinations
were to be expressed in terms of additional range-of-motion loss
due to any weakened movement, excess fatigability or
incoordination.

- 11 -

Arthritis due to trauma, substantiated by X-ray findings is rated
as degenerative arthritis. See 38 C.F.R. 4.71a, Diagnostic Code
5010 (2002). In turn, degenerative arthritis (hypertrophic or
osteoarthritis) when established by X-ray findings will be rated on
the basis of limitation of motion under the appropriate diagnostic
codes for the specific joint or joints involved (Diagnostic Code
5200 etc.). When, however, the limitation of motion of the specific
joint or joints involved is noncompensable under the appropriate
diagnostic codes, a rating of 10 percent is for application for
each such major joint or group of minor joints affected by
limitation of motion, to be combined, not added under Diagnostic
Code 5003. Limitation of motion must be objectively confirmed by
findings such as swelling, muscle spasm, or satisfactory evidence
of painful motion. In the absence of limitation of motion, a 10
percent evaluation will be assigned where there is X-ray evidence
of involvement of two or more major joints or two or more minor
joint groups. A 20 percent evaluation will be assigned where there
is X-ray evidence of involvement of two or more major joints and
two or more minor joint groups and there is occasional
incapacitating exacerbation. See 38 C.F.R. 4.71 a, Diagnostic Code
5003 (2002).

Where a claimant has arthritis and instability of a knee, separate
ratings are authorized under 38 C.F.R. 4.71a. VAOPGCPREC 23-97.

For a knee disability rated under Diagnostic Code 5257 to warrant
a separate rating for arthritis based on X-ray findings and
limitation of motion, limitation of motion under Diagnostic Code
5260 or 5261 need not be compensable but must at least meet the
criteria for a zero-percent rating. A separate rating for arthritis
could also be based on X-ray findings and painful motion under 38
C.F.R. 4.59. VAOPGCPREC 9-98.

A 30 percent evaluation for recurrent subluxation or lateral
instability of the knee is warranted when there is severe
impairment. A 20 percent evaluation requires moderate impairment.
Slight impairment of either knee, including recurrent subluxation
or lateral instability, warrants a 10 percent rating. 38 C.F.R. 
4.71, Plate II, 4.71a, Diagnostic Code 5257 (2002).

- 12 -

Cartilage, semilunar, dislocated, with frequent episodes of
locking, pain and effusion into the joint warrants a 20 percent
rating. See 38 C.F.R. 4.71a, Diagnostic Code 5258 (2002).

Symptoms due to the removal of the semilunar cartilage of either
knee warrant a 10 percent evaluation. See 38 C.F.R. 4.71a,
Diagnostic Code 5259 (2002).

Limitation of flexion at the knee (normal being to approximately
140 degrees) will be, rated as follows: Flexion limited to 15
degrees is 30 percent. Flexion limited to 30 degrees is 20 percent.
Flexion limited to 45 degrees is 10 percent. Flexion greater than
45 degrees is not compensable. See 38 C.F.R.  4.71 Plate II, 4.71a,
Diagnostic Code 5260 (2002).

Limitation of extension of the leg (normal being to approximately
0 degrees) will be rated as follows: Extension limited to 45
degrees is 50 percent. Extension limited to 30 degrees is 40
percent. Extension limited to 20 degrees is 30 percent. Extension
limited to 15 degrees is 20 percent. Extension limited to 10
degrees is 10 percent. Extension limited to 5 degrees is 0 percent.
38 C.F.R. 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2002).

The left knee disability is currently manifested by status post
removal of the meniscus with nearly full range of motion but with
considerable pain at the limits of motion, occasional locking,
swelling, instability, and tenderness of the joint. There is X-ray
evidence of severe knee joint degenerative arthritis. Additional
functional impairment due to such symptoms as weakness,
fatigability, incoordination or pain on movement including flare-
ups, is shown.

Comparing the symptoms attributed to the service-connected left
knee disability with the criteria of the rating schedule, the Board
finds that the criteria for a 20 percent rating under Diagnostic
Code 5257 are not more nearly approximated. According to that
diagnostic code, slight impairment (for which a 10 percent rating
is warranted) includes recurrent subluxation or lateral
instability. In this case, there is slight lateral instability plus
locking, swelling, and tenderness; however, these symptoms do not
more nearly approximate moderate impairment.

- 13 -

Under Diagnostic Code 5258, the symptoms would warrant a 20 percent
rating where there is a dislocated knee cartilage; however this
symptom is not shown. Under Diagnostic Code 5259, semilunar
cartilage removal would warrant a 10 percent rating; however, a 10
percent rating is,already in effect for residuals of cartilage
removal. Thus, Diagnostic Code 5259 is unavailing. The
preponderance of the evidence is against the claim for a rating
higher than 10 percent for residuals of left knee meniscectomy.
Because the preponderance of the evidence is against the claim, the
benefit of the doubt doctrine is not for application. See 38
U.S.C.A. 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58
(1991).

Considering a separate rating for arthritis, under the tenets of
DeLuca, supra, the Board is authorized to assign a higher schedular
rating where there is additional functional limitation due to such
factors as pain on motion. There is medical evidence of tenderness
to palpation and pain on use and the veteran testified that left
knee pain caused problems at work. Applying 38 C.F.R. 4.40 and
noting that pain on use is equivalent to a seriously disabled
joint, the Board must consider a higher rating. Because there is
ample evidence of additional functional limitation, the Board finds
that the criteria for a 20 percent rating are more nearly
approximated. A separate schedular 20 percent rating is granted for
left knee arthritis.

38 C.F.R. 3.321(b) (2002) provides that where the disability
picture is so exceptional or unusual that the normal provisions of
the rating schedule would not adequately compensate the veteran for
his service-connected disability, an extra- schedular evaluation
will be assigned. Where the veteran has alleged or asserted that
the schedular rating is inadequate or where the evidence shows
exceptional or unusual circumstances, the Board must specifically
adjudicate the issue of whether an extraschedular rating is
appropriate, and if there is enough such evidence, the Board must
direct that the matter be referred to the VA Central Office for
consideration. If the matter is not referred, the Board must
provide adequate reasons and bases for its decision to not so refer
it. Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v.
Brown, 8 Vet. App. 218, 227 (1995). In this case, the disability
has not been shown to cause such difficulties as marked
interference with employment or to warrant frequent periods of
hospitalization or to otherwise render

- 14 -

impractical the application of the regular schedular standards. In
the absence of evidence of such factors, the Board is not required
to remand this matter to the RO for the procedural actions outlined
in 38 C.F.R. 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157,
158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash,
8 Vet. App. at 227. See also VAOPGCPREC. 6-96.

ORDER

1. Entitlement to service connection for PTSD is granted.

2. A 20 percent rating for left knee arthritis is granted, subject
to the laws and regulations concerning the payment of monetary
benefits.

3. An increased rating for residuals of a left knee meniscectomy is
denied.

REMAND

The veteran seeks service connection for chronic epigastric pain,
chronic right knee pain, bilateral elbow pain, and back pain,
chronic headaches and dizziness, chronic sleep disorder, fatigue,
and memory loss due, impotence, and a breathing disorder, all
claimed due to undiagnosed illness.

As noted in the Board's March 1999 REMAND instructions, the RO was
to obtain a copy of the mandatory guidelines for disability
examinations of veterans of the Gulf War and provide the examiner
with a copy of those guidelines and the veteran was to undergo a
thorough examination. Review of the subsequent VA compensation and
pension examination reports does not reflect that the examiner
followed the guidelines. The United States Court of Appeals for
Veterans Claims held that when the remand orders of the Board are
not complied with, the Board itself errs in failing to ensure
compliance. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The

- 15 -

veteran must therefore be reexamined. The Board has placed a copy
of these guidelines in the claims file to help insure that the
examination(s) is/are conducted according to the guidelines. See
"Clinician's Guide" pp. 258-259 (as of June 2003).

During the course of this appeal, the regulation authorizing the
Board to develop evidence or to cure a procedural defect was
invalidated. See Disabled American Veterans v. Secretary of
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003). Although it
does not appear that additional evidence was developed by the Board
pursuant to the invalidated regulation, the RO should undertake any
additional development may be deemed necessary.

Accordingly, the matter is remanded to the RO for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the VCAA is
completed. Any binding and pertinent court decisions that are
subsequently issued also should be considered.

2. The veteran should be scheduled for a Gulf War Veterans medical
examination. The claims folder, a copy of this REMAND, and a copy
of the current guidelines for Persian Gulf War disability
examinations must be made available to and reviewed by the
examiners in conjunction with their examinations. The purpose of
this examination is to identify all signs and symptoms that the
veteran claims to experience on a chronic basis as a result of his
Persian Gulf War service, including his claimed stomach disorder,
joint pains, headaches, dizziness, sleep disturbance, fatigue,
memory loss, impotence, and/or breathing problems. A complete
history, which includes the time of initial onset and the frequency
and duration of manifestations of each claimed disability should be
elicited from the veteran. All specialized testing should

- 16 -

be completed as deemed necessary by the examiner. The examiner's
reports should fully set forth all current complaints, pertinent
clinical findings, and should expressly state an opinion as to
whether each identified symptom or condition is attributable to a
known clinical diagnosis. For those symptoms and conditions that
are not attributable to a known diagnosis, the findings should
reflect all objective indications of chronic disabilities, as
defined under 38 C.F.R. 3.317(a)(2). Finally, the examiner should
express his or her opinion as to when such a symptom or condition
initially manifested itself and whether it is to be regarded as
"chronic" (i.e., as having existed for six months or more, or as
having resulted in intermittent episodes of improvement and
worsening over a six-month period). If specialists' examinations
are indicated, they should be conducted. All opinions expressed
should be supported by reference to pertinent evidence in the
record. The examiner(s) should set forth all findings in a legible
report.

3. Following the above actions, the RO should review the evidence
for sufficiency and take any necessary corrective action. The RO
should then re-adjudicate the issues of service connection for
claimed multiple conditions to include consideration of service
connection for undiagnosed illnesses.

4. If any benefit sought on appeal remains denied, the veteran and
his representative should be furnished a supplemental statement of
the case that contains notice of all relevant actions taken on the
claims, to include a summary of the evidence and applicable law and
regulations considered pertinent to the issues. An appropriate
period of time should be allowed for response.

- 17 -

Thereafter, the case should be returned to the Board, if
appropriate.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

J.E. Day 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.

- 18 -

(2) You are no longer required to file a copy of your Notice of
Appeal with VA's General Counsel. In the section entitled
"Representation before VA," filing a "Notice of Disagreement with
respect to the claim on or after November 18, 1988" is no longer a
condition for an attorney-at-law or a VA accredited agent to charge
you a fee for representing you.

19 -



